DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected the species where the metal chelate comprises zinc as the metal ion and a ligand of formula III as the ligand, where R1 is methyl and n is 2 in the reply filed on March 26, 2020 is acknowledged. In light of the anticipatory teachings encountered via the applicant’s submitted IDS, the species has been expanded to that detailed by Chen et al. in CN 105360684. This species has a metal chelate with calcium as the metal ion and a ligand of formula III as the ligand, where R1 is methyl and n is 2.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites achieving higher standardized total tract digestibility as a consequence of administering a claimed chelate with 95 wt% or less metal ion concentration than a comparative metal salt. There is no discussion of such a comparative relationship in the disclosure. The tested chelates so happen to fall within this range, but there was no discussion of a threshold level of metal ion concentration in reference to digestibility. As a result, the artisan of ordinary skill would not have deemed that applicant in possession of the claimed invention at the time of filing.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 8, 11, 13, 18, 21, 23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. as evidenced by ChemSpider desmeninol calcium entry (www.chemspider.com/Chemical-Structure.96607.html October 2016).
Chen et al. disclose compositions and methods to inhibit and treat feather pecking amongst chickens (see paragraph 6). An additive composition for feed is detailed that is provided at 0.5 to 1% to inhibit pecking or at 1 to 2% to treat pecking (see paragraph 20). The main components of the feed additive include phytase and calcium hydroxymethionine, a chelate of calcium and two 2-hydroxy-4 (methylthio) butanoic acid molecules (see paragraphs 10-19; ChemSpider desmeninol calcium entry; instant claims 1-3, 5, 11, 13, 21, and 23). The phytase is taught to improve pecking by improving the utilization of calcium and phosphorous by the animal (see paragraph 17; instant claims 1, 8, and 18). Four exemplary compositions are prepared and are taught in use as being administered to chickens as a part of their feed (see examples 1-4 and paragraphs 35-38). Each example is implicitly taught to be implemented as a treatment or inhibitory composition (see instant claims 8 and 18). Example 1 provides the additive with 8 wt% calcium hydroxymethionine and 2 wt% phytase. When employed for treatment or inhibition in feed, the proportions for the additive would range from 0.5 to 2 wt% which corresponds to the calcium hydroxymethionine metal chelate at 400-1600 ppm and the phytase at 100-400 ppm in the feed (see instant claim 1).  
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11, 13-14, 16-18, 21, 23-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (previously cited) in  view of Fontana et al. (previously cited).
Yuan et al. teach feed compositions for poultry that include a chelate of zinc with two 2-hydroxy-4 (methylthio) butanoic acid ligands, sold under the name Mintrex® Zn which meets the limitations of the elected metal chelate (see page 73 second paragraph; instant claims 8, 11, 13-14, 18, 21, and 23-24). The best performing of the compositions in regard to minimized mineral excretion while maintaining desired growth performance included 44.8 mg zinc/kg feed (44.8 ppm metal ion) which corresponds to 280 mg/kg feed (228 ppm) of the chelate, given that zinc composes 16% of the chelate 
Fontana et al. teach the importance of inorganic phosphorus in animal feed and its frequent presence in an indigestible forms that are excreted into the environment and create a hazard (see paragraph 11). They further teach the inclusion of enzymes to alleviate this issue and provide a phosphate source and enzyme combination feed additive to provide both needed phosphorus as well as make the feed phosphorus digestible and bioavailable (see paragraphs 12 and 15). Here inorganic phosphorus such as dicalcium phosphate is included along with phytase (see paragraphs 16 and 17). The composition is added to feed such that the phytase is present at 200 to 2000 FTU/kg feed (see paragraph 17; instant claim 17). Fontana et al. teach that the phytase has a bacterial source (see paragraph 29; instant claim 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the calcium phosphate in the composition of Yuan et al. with the calcium phosphate containing composition of Fontana et al. such that the phytase is present at 200 to 2000 FTU/kg feed. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The range for the phytase level in the feed overlaps with that instantly recited, thereby rendering it obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP .

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. in view of Fontana et al. as applied to claims 8, 11, 13-14, 16-18, 21, 23-24, and 26-27 above, and further in view of Wyss et al. (Applied and Environmental Microbiology .
Yuan et al. in view of Fontana et al. render obvious a poultry feed composition with 228 ppm of a metal chelate of zinc chelate with two 2-hydroxy-4 (methylthio) butanoic acid ligands in combination with a phytase at 200 to 2000 FTU/kg composition (see instant claims 1-7). Fontana et al. detail that the source of the phytase may be a variety of microbes such as Bacillus sp., Aspergillus sp., and Escherichia coli that are specific to phytic acid (see paragraph 17; instant claim 4). The proportion of this component in the poultry feed is not detailed in ppm.
Wyss et al. teach phytases produced by various microbes (see abstract). They note that those produced by Aspergillus niger, Aspergillus terreus, and Escherichia coli are specific for phytic acid (see abstract). They go on to quantify the activity of the phytases employed and detail the phytase from Aspergillus niger has an activity of 102.5 U/mg phytase, from an Aspergillus terreus has an activity of 195 U/mg phytase, and from Escherichia coli has an activity of 811.2 U/mg of phytase (see table 1). These activities correspond to FTU units (see page 368 first column first full paragraph; Wyss B page 360 second column last partial paragraph-page 36 first column first partial paragraph; FAO reference page 20 second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known phytase as detailed by Wyss et al. from Aspergillus niger, Aspergillus terreus, or Escherichia coli as the phytase in the modified feed composition of Yuan et al. in view of Fontana et al. This choice would Aspergillus niger phytase at 2 to 20 ppm, Aspergillus terreus phytase at 1 to 10 ppm, and Escherichia coli phytase at 0.25 to 28 ppm. These ranges meet or overlap with that instantly claimed for the phytase, thereby rendering the claimed proportion obvious (see MPEP 2144, 05). Therefore claims 1-7 are obvious over Yuan et al. in view of Fontana et al. and Wyss et al. as evidenced by Wyss B and the FAO reference.

Claims 1-3, 5, 8, 11, 13, 18, 21, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as evidenced by ChemSpider desmeninol calcium entry.
Chen et al. disclose compositions and methods to inhibit and treat feather pecking amongst chickens (see paragraph 6). An additive composition for feed is detailed that is provided at 0.5 to 1% to inhibit pecking or at 1 to 2% to treat pecking (see paragraph 20). The main components of the feed additive include phytase and calcium hydroxymethionine, a chelate of calcium and two 2-hydroxy-4 (methylthio) butanoic acid molecules (see paragraphs 10-19; ChemSpider desmeninol calcium entry; instant claims 1-3, 5, 11, 13, 21, and 23). The phytase is taught to improve pecking by improving the utilization of calcium and phosphorous by the animal (see paragraph 17; instant claims 1, 8, and 18). Four exemplary compositions are prepared and are taught in use as being administered to chickens as a part of their feed (see examples 1-4 and paragraphs 35-38). Each example is implicitly taught to be 
"A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.") (see MPEP 2111.04). The .

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as evidenced by ChemSpider desmeninol calcium entry  as applied to claims 1-3, 5, 8, 11, 13, 18, 21, 23, and 26-27 above, and further in view of Fontana et al.
Chen et al. as evidenced by ChemSpider desmeninol calcium entry teach the limitations of instant claims 1 and 8. The source of the phytase is not detailed.
Fontana et al. teach the importance of inorganic phosphorus in animal feed and its frequent presence in an indigestible forms that are excreted into the environment and create a hazard (see paragraph 11). They further teach the inclusion of a phytase enzymes to alleviate this issue and provide a phosphate source and enzyme combination feed additive to provide both needed phosphorus as well as make the feed phosphorus digestible and bioavailable (see paragraphs 12 and 15). The composition is added to feed such that the phytase is present at 200 to 2000 FTU/kg feed (see paragraph 17; instant claim 17). Fontana et al. teach that the phytase has a bacterial source (see paragraph 29; instant claim 16). Fontana et al. detail that the source of the Bacillus sp., Aspergillus sp., and Escherichia coli that are specific to phytic acid (see paragraph 17; instant claim 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a bacterial source of the phytase of Chen et al. as evidenced by ChemSpider desmeninol calcium entry as taught by Fontana et al. because it was a known source when preparing animal feed supplements. Therefore claims 4 and 16 are obvious over Chen et al. in view of Fontana et al. as evidenced by ChemSpider desmeninol calcium entry

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. (previously cited) in view of Zhang et al. (previously cited) as evidenced by Leonardi et al. (previously cited).
Geisen et al. teach a method of making a more palatable aquaculture feed where a feed is combined with a compound as shown below:


    PNG
    media_image1.png
    230
    289
    media_image1.png
    Greyscale


Zhang et al. teach an aquaculture feed composition that includes phytase at 0.04 wt% (400 ppm) and at a range of 0.01 to 0.04 wt% (100 to 400 ppm), more generally (see paragraphs 2 and 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the zinc salt of 2-hydroxy-4 (methylthio) butanoic acid for the composition made by Geisen et al. because they suggest it. This compound meets the limitations of the elected metal chelate. In addition, it would have been obvious to select the aquaculture feed composition of Zhang et al. as the feed to employ in the method of Geisen et al. because it was known to be used in the feeding context envisioned by Geisen et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 1-3 and 5-6 are obvious over Geisen et al. in view of Zhang et al. as evidenced by Leonardi et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. in view of Zhang et al. as evidenced by Leonardi et al. as applied to claims 1-3 and 5-6 above, and further in view of Fontana et al.

Fontana et al. teach a phytase containing supplement for animal feed (see abstract). They detail that the source of the phytase may be a variety of microbes such as Bacillus sp., Aspergillus sp., and Escherichia coli that are specific to phytic acid (see paragraph 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a phytase as suggested by Fontana for the composition rendered obvious by Geisen et al. in view of Zhang et al. as evidenced by Leonardi et al. because they are taught for addition to animal feed which is the same context in which they are employed by the modified teachings. Therefore claim 4 is obvious over Geisen et al. in view of Zhang et al. and Fontana et al. as evidenced by Leonardi et al.


Response to Arguments
Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive. 
The applicant argues that Yuan teaches that the addition of the metal chelate did not affect the ash percentage and that the artisan of ordinary skill would not have expected the composition of the ash to change. Yuan does not note the composition of the ash, their commentary is on the overall ash. The artisan would have had no reason to presume the composition of the bone is unchanged, contrary to the applicant’s 
It is additionally noted that the improvement in calcium and phosphorus utilization in livestock due to the supplementation of their feed with phytase is known. Gordon et al. teach this outcome in chickens (see Poultry Science 1998 77:290-294). Further, Zhu et al. teach that the combination of phytase and the ligand of formula III combine to yield large increases in phosphorus digestibility in catfish (see Aquaculture 2014 430:1-8). Thus the finding highlighted by the applicant does not appear to be unexpected.


Conclusion
No claim is allowed.
Applicant's amendment necessitated a new ground(s) of rejection presented in this Office action.  In addition, applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 13, 2021 also prompted a new ground(s) of rejection presented in this Office action .Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615